U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commissions file number 0-32051 E-DEBIT GLOBAL CORPORATION (Exact name of registrant as specified in its charter) COLORADO 98-0233968 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) #12, 3620 – 29th Street NE Calgary, Alberta Canada T1Y 5Z8 Telephone (403) 290-0264 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer  Accelerated filer  Non-accelerated filer  Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yeso No o APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:As of August 11, 2010, there were 13,486,884 outstanding shares of the Registrant's Common Stock, no par value and 14,171,180 shares of Preferred Stock, no par value. E-DEBIT GLOBAL CORPORATION INDEX TO THE FORM 10-Q For the quarterly period ended June 30, 2010 PAGE PART I FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Operations 3 Condensed Consolidated Statements of Changes in Stockholders’ (Deficit) Equity 5 Condensed Consolidated Statements of Cash Flows 6 Notes to the Condensed Financial Statements 7 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 10 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 15 ITEM 4. CONTROLS AND PROCEDURES 15 Part II OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 16 ITEM 2. CHANGES IN SECURITIES 16 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 16 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 16 ITEM 5. OTHER INFORMATION 16 ITEM 6. EXHIBITS 16 1 PART I - FINANCIAL INFORMATION ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS E-DEBIT GLOBAL CORPORATION (formerly Westsphere Asset Corporation, Inc.) Consolidated Balance Sheet ASSETS June 30, 2010 (Unaudited) December 31, 2009 CURRENT ASSETS Cash $ $ Accounts receivable net of allowance for doubtful accounts of $105,086 and $105,513 Other receivable – related parties Inventory Prepaid expense and deposit Total current assets Property and equipment, net of depreciation Note receivable Intangible Assets, net of amortization Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities Current portion of loans Indebtedness to related parties Total current liabilities Shareholder loans Loans payable, less current portion — — Total liabilities Minority interest in subsidiaries — — COMMITMENTS AND CONTINGENCIES — — STOCKHOLDERS’ DEFICIT Preferred stock – authorized 75,000,000 shares, no par value, 14,171,180 shares issued and outstanding at June 30, 2010 and 1,417,118 at December 31, 2009 Common stock - authorized 75,000,000 shares, no par value; 13,133,861 shares issued and outstanding at June 30, 2010 and 3,391,726 at December 31, 2009 Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ Deficit $ $ See accompanying notes to consolidated financial statements 2 E-DEBIT GLOBAL CORPORATION (formerly Westsphere Asset Corporation, Inc.) Consolidated Statements of Operations For the six Months Ended June 30, (Unaudited) Revenue - Equipment and supplies $ $ Residual and interchange income Other Total revenue Cost of sales - Equipment and supplies Residual and interchange costs Commissions — Other Total cost of sales Gross profit Operating expenses - Depreciation and amortization Consulting fees Legal and accounting fees Salaries and benefits Travel, delivery and vehicle expenses Other Total operating expenses (-Loss-) from operations ) ) Other income (expense) - Interest income 10 Other income — Interest expense ) ) Net (-loss-) before income taxes ) ) Provision for income taxes — — Net (-loss-) from continuing operations $ ) $ ) Discontinued operations Loss from operations of POS component, net of tax — ) Loss on the disposal of POS component, net of tax — ) Net (-loss-) $ ) $ ) Per-Share Amounts Loss from continuing operations $ ) $ ) Loss from discontinued operations — ) Basic and diluted net (-loss-) per common share $ ) $ ) Weighted average number of shares outstanding Other comprehensive income (loss) - Net (-loss-) $ ) $ ) Foreign currency translation adjustment ) ) Total comprehensive (-loss-) $ ) $ ) See accompanying notes to consolidated financial statements 3 E-DEBIT GLOBAL CORPORATION (formerly Westsphere Asset Corporation, Inc.) Consolidated Statements of Operations For the three Months Ended June 30, (Unaudited) Revenue - Equipment and supplies $ $ Residual and interchange income Other Total revenue Cost of sales - Equipment and supplies Residual and interchange costs Other Total cost of sales Gross profit Operating expenses - Depreciation and amortization Consulting fees Legal and accounting fees Salaries and benefits Travel, delivery and vehicle expenses Other Total operating expenses (-Loss-) from operations ) ) Other income (expense) - Interest income 10 Interest expense ) ) Net (-loss-) before income taxes ) ) Provision for income taxes — — Net (-loss-) from continuing operations $ ) $ ) Discontinued operations Loss from operations of POS component, net of tax — — Loss on the disposal of POS component, net of tax — ) Net (-loss-) $ ) $ ) Per-Share Amounts Loss from continuing operations $ ) $ ) Loss from discontinued operations — ) Basic and diluted net (-loss-) per common share $ ) $ ) Weighted average number of shares outstanding Other comprehensive income (loss) - Net (-loss-) $ ) $ ) Foreign currency translation adjustment ) Total comprehensive (-loss-) $ ) $ ) See accompanying notes to consolidated financial statements 4 E-DEBIT GLOBAL CORPORATION (formerly Westsphere Asset Corporation, Inc.) Consolidated Statements of Changes in Stockholders’ Deficit (Unaudited) Foreign Additional Currency Preferred Stock Common Stock Paid-in Translation Accumulated Shares Amount Shares Amount Capital Adjustment (Deficit) Total Balance, December 31, 2009* $ ) $ ) Exercise of options - Private offering - Net loss for the three months ended March 31, 2010 - ) ) ) Balance, June 30, 2010 $ ) $ ) *Restated to reflect 10 to 1 stock split (see Note 9) See accompanying notes to consolidated financial statements 5 E-DEBIT GLOBAL CORPORATION (formerly Westsphere Asset Corporation, Inc.) Consolidated Statement of Cash Flows For the six Months Ended June 30, (Unaudited) Cash flows from operating activities: Net (loss) income from operations $ ) $ ) Reconciling adjustments - Depreciation and amortization Other non-cash transactions ) Changes in operating assets and liabilities Accounts receivable ) Inventory ) ) Prepaid expenses and other ) Accounts payable and accrued liabilities ) Net cash (used for) operations ) Cash flows from investing activities: Purchase of equipment ) ) Disposal of equipment — Disposal of investment in POS component — Collections of loans receivable — Net cash (used for) investing activities ) Cash flows from financing activities: Exercise of options — Private offering — Proceeds from loans Repayments of loans ) ) Net cash provided by financing activities Foreign currency translation adjustment Net change in cash and cash equivalents Cash at beginning of year Cash at end of year $ $ Supplemental schedules: Cash paid for interest $ $ Cash paid for income taxes $
